Case: 1:17-cv-02766 Document #: 130 Filed: 11/20/18 Page 1 of 1 PageID #:1684

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Wendy Chacon
                                                   Plaintiff,
v.                                                              Case No.: 1:17−cv−02766
                                                                Honorable Robert M. Dow Jr.
Kovitz Shifrin Nesbit, A Professional
Corporation
                                                   Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, November 20, 2018:


       MINUTE entry before the Honorable Robert M. Dow, Jr: Plaintiff's objections to
the Magistrate Judge's discovery order [125] are taken under advisement; Defendant is
given until 12/10/2018 to file a response; Plaintiff is given until 12/21/2018 to file a reply.
The Court will issue a ruling my mail. Notice of motion date of 11/21/2018 is stricken and
no appearances are necessary on that date. Mailed notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
